Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 20, 2014

                                        No. 04-14-00579-CV

                                        Jay Kay BEAR Ltd,
                                             Appellant

                                                  v.

                                          Patty MARTIN,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-11890
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
        On September 19, 2014, we ordered Appellants to provide written proof regarding
payment for the reporter’s record. On September 26, 2014, Appellants moved this court to abate
the deadline for filing the reporter’s record or, in the alternative, to order Appellee to pay half the
cost of the reporter’s record.

       Appellants’ motion is DENIED.

        We ORDER Appellants to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellants are entitled to appeal without paying the reporter’s fee. If
Appellants fail to respond within the time provided, Appellants must file a brief with this court
within THIRTY DAYS from the date of this order, and the court will only “consider and decide
those issues or points [raised in Appellants’ brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).

       If Appellants timely comply with this order, the reporter’s record will be due not later
than THIRTY DAYS from the date Appellants file written proof showing compliance with this
order. See id. R. 35.3(c).

       If the reporter’s record is not filed with this court as ordered above, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court